Hughes, J.,  ‘Inability for mistake in telegram.  (after stating the facts). There was no evidence that Cowen & Co. refused, or would have refused, to take the cotton at what they had offered for it, 7| cents per pound, and it is apparent that at this price the appellee would have lost nothing. But he chose to hold the cotton, and afterwards sold it at cents, and for the loss he sustained thereby the appellant is not liable. Had he delivered the cotton to Cowen & Co. at their offer, 7f cents per pound, be would have realized a profit of 1-16 of a cent per pound on the 39 bales he bought from Higgins at 7 9-16 cents per pound, and a profit on the 31 bales he bought from Clopton at 7¶ cents of | of a cent per pound, and upon the 5 bales he bought from Hornor a profit of 1-16 of a cent per pound. Cowen & Co., by their offer,, were bound to accept the 75 bales at 7# cents per pound, if delivered in accordance with their telegram. It is apparent, therefore, that the appellee suffered no damages by the mistake in sending the telegram.  n^damalX1'  The judgment is reversed, and, as the appellee would be entitled to nominal damages only if the case were remanded, judgment will be entered here in favor of the appellee for costs in the circuit court. “Nominal damages may be recovered for the bare infringement of a right, or for a breach of contract unaccompanied by any actual damage.” 1 Sedgwick on Damages, sec. 98.